08/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0094


                                 No. DA 22-0094


 AARON JOEL OLIPHANT,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

            Respondent and Appellee.

                                     ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 26, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 18 2022